DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 25 and 29 are objected to because “disc” should be changed to “disk”.
Claims 16-19 and 21-32 are objected to because “A switch” on line 1 should be changed to “The switch.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the parallel surface" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the parallel surface” has been considered as “the planar surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 21-30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroening [DE10304985].
In regard to claim 15, Kroening discloses [in Fig. 3] a switch comprising: a housing that includes a disk-shaped top part [1] and a bottom part [2] and that houses at least one light source [par. 0024], wherein the disk-shaped top part [1] comprises: a sensor surface [top of 1] on a top side of the top part, a mounting section [annotated below] opposing the sensor surface and having a planar surface opposite the sensor surface, and a sidewall [8] between the sensor surface and the planar surface of the mounting section, the sidewall [8] comprising at least one lighting window [par. 0024] that covers the at least one light source, the at least one light source being configured to direct a light beam in parallel to the planar surface or at an angle with respect to the planar surface, and wherein the bottom part [2] extends from the mounting section; and a switching element [10] arranged within the sensor surface or under the sensor surface, the switching element [10] including a capacitive sensor configured to detect a presence of a body part and/or an optical sensor configured to detect the presence of the body part.

    PNG
    media_image1.png
    292
    258
    media_image1.png
    Greyscale

	In regard to claim 16, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein the housing of the switch is a one-piece housing formed by the disk-shaped top part [1] and the bottom part [2] that is configured as a shaft, said one-piece housing containing the switching element [10] therein.
In regard to claim 17, Kroening discloses [in Fig. 3] the switch according to claim 16, wherein the shaft has an outer thread [connected to 4] outside of the disk-shaped top-part [1].  
In regard to claim 18, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein the housing is configured to have the top part [1] and the bottom part [2] thereof mounted vertically distantly from but opposite each other.  
In regard to claim 21, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein said at least one light source is a LED or an OLED [par. 0024].  
In regard to claims 22 and 28, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein the sidewall [8] is configured to be insensitive to the presence of the body part, wherein, when the switch is assembled, the top part [1] is not rotatable against the bottom part [2].  
In regard to claim 23, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein the sensor surface [top of 1] is parallel to the mounting section [annotated above].  
In regard to claim 24, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein the sidewall [8] has at least one rounded edge.  
In regard to claim 25, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein a width of the disk-shaped top part [1] is larger than a height of the disk-shaped top part [1].
In regard to claim 26, Kroening discloses [in Fig. 3 and par. 0024] the switch according to claim 15, wherein the at least one lighting window and/or the sensor surface are the only components of the switch that are configured to transmit light.  
In regard to claim 27, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein, when the switch is assembled, the top part [1] is not rotatable against the bottom part 2].  
In regard to claims 29 and 30, Kroening discloses [in Fig. 3 and par. 0024] the switch according to claim 24, wherein a width of the disk-shaped top part [1] is larger than a height of the disk-shaped top part [1], wherein the at least one lighting window and/or the sensor surface are the only components of the switch that are configured to transmit light.
In regard to claim 31, Kroening discloses [in Fig. 3] the switch according to claim 15, wherein the sidewall [8] defines a circumferential edge surface of the disk-shaped top part [1] and connects the sensor surface and the planar surface of the mounting section.  

Allowable Subject Matter
Claims 19 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regard to claim 19, in combination with other limitations, the top part being in electrical communication with the bottom part and/or in optical communication with the bottom part is neither disclosed nor suggested by the prior art.
In regard to claim 32, in combination with other limitations, the bottom part is in contact with and extending from the planar surface is neither disclosed nor suggested by the prior art. 

Response to Arguments
Applicant’s arguments filed on 10/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner made an attempt to reach the Attorney to discuss the application as requested, but was unsuccessful.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833